Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 12 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (8,087,689) in view of Chen (6,886,851). In regard to claim 1, Fritz discloses a foldable push chair comprising a central chassis assembly extending substantially horizontally across the push chair and perpendicularly to the normal direction of travel of the push chair (Fig. 1, item 42), a handle assembly connected to the central body and extending therefrom (Fig. 1, items 12 and 24), a shaft assembly extending, through the central chassis assembly across the push chair and substantially perpendicular to the normal direction of travel of the push chair (Figs, 1 and 14, item 50), at least one forward extending wheel supporting leg (Fig. 1, item 19) and at least one rearward extending wheel supporting leg (Fig. 1, item 20) extending from the central chassis assembly and rotatable around an axis extending along a longitudinal axis of the shaft assembly (Figs. 1 and 3), the forward and rearward extending legs being coupled together such that they rotate in opposite directions around the central chassis assembly or the shaft assembly during a folding or unfolding operation (Figs. 1 and 3), energy storage means engaging with at least one wheel supporting leg and the central chassis assembly or handle assembly (Figs. 1 and 4, item 94), the energy storage means being configurable to be loaded with energy either by changing the push chair from a folded state to an unfolded state, or by changing the push chair from an unfolded state to a folded state (column 8, lines 49 – 63), when the energy storage means is at least partially loaded with energy at least some of the energy stored in the energy storage means being used to assist in either folding the push chair, or unfolding the push chair respectively (column 8, lines 49 – 63).
In regard to claim 2, Fritz discloses wherein the energy storage mechanism is a spring (column 8, lines 49 – 63).
In regard to claim 3, Fritz discloses wherein the spring is a coil spring or a leaf spring (column 8, lines 49 – 63).
In regard to claim 4, Fritz discloses wherein coil spring comprises two ends, a first end engaging with a wheel supporting leg and a second end engaging with the central body assembly (Figs. 1 and 4).
In regard to claim 5, Fritz discloses wherein the coil spring has two ends each extending tangentially away from a longitudinal axis of the coil (Figs. 1 and 4).
In regard to claim 12, Fritz discloses wherein the at least one of the rearward and one of the forward extending legs are arranged to rotate in opposite directions about a common axis (Figs. 11 – 13).
	Fritz does not disclose a latch. In regard to claim 1, Chen discloses a foldable push chair comprising a latching means engageable with at least one wheel supporting leg and a central chassis assembly or a handle assembly (Fig. 2A, item 24) for ensuring the push chair can be latched in either or both of an unfolded state or a folded state (column 4, lines 43 – 50).
	In regard to claim 6, Chen discloses the latching mechanism comprises a latching bar moveable between a latched position and an unlatched position in a slot in the central chassis assembly (Fig. 2A & column 4, lines 43 – 50).
	In regard to claim 7, Chen discloses wherein the latching bar is releasable by release means associated with the handle assembly (Fig. 1, item 14).
	In regard to claim 8, Chen discloses wherein the latching bar is releasable by means of a cable associated with a release mechanism located in the handle assembly (Fig. 2A, item 16).
	In regard to claim 9, Chen discloses wherein the latching bar is biased to a latched position (Fig. 2A, item 25).
	In regard to claim 10, Chen discloses wherein the biasing means is a spring (Fig. 2A).
	In regard to claim 11, Chen discloses wherein the latching bar is provided with portions that engage with latching slots in the wheel supporting legs (Fig. 2A & column 4, lines 43 – 50).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the foldable push chair of Fritz, with a latching means, as taught by Chen, in order to secure the push chair against unwanted folding/unfolding. This would increase safety for both occupants and users.

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.

Applicant states, “Fritz discloses a push chair having four wheels with a horizontal chassis extending across the push chair. The rear wheels are carried on a supporting member depending from the chassis. Paragraphs [0045] and [0046] describe the construction of the central body and how the rear axle is mounted on a gear wheel, itself mounted on the chassis to ensure that the front wheel and handle assembly rotate in opposite directions whilst folding and unfolding. The rear set of wheels do not rotate with respect to the chassis but are mounted fixedly to it.”
	Applicant appears to be arguing limitations not found within the claims. Applicant’s language does not recite that the rear set of wheels rotate with respect to the chassis. The current claim language requires that “the forward and rearward extending legs being coupled together such that they rotate in opposite directions around the central chassis assembly or the shaft assembly during a folding or unfolding operation.” In the previous and current rejections, item 50 of Fritz is equated to the shaft assembly. This finding has not been argued against. As shown in figures 9, 11, and 12 of Fritz, the forward and rearward extending legs rotate toward each other, about item 50. This meets Applicant’s current claim language.

For these reasons, the rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618